Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 1 of 22 Page ID #:966




                                                       O
                                                       JS-6
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 2 of 22 Page ID #:967
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 3 of 22 Page ID #:968
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 4 of 22 Page ID #:969
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 5 of 22 Page ID #:970
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 6 of 22 Page ID #:971
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 7 of 22 Page ID #:972
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 8 of 22 Page ID #:973
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 9 of 22 Page ID #:974
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 10 of 22 Page ID #:975
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 11 of 22 Page ID #:976
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 12 of 22 Page ID #:977
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 13 of 22 Page ID #:978
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 14 of 22 Page ID #:979
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 15 of 22 Page ID #:980




          DEFENSE COUNSEL WAS INEFFECTIVE IN FAILING TO FILE AN APPEAL IN THE
               FACE OF COLLINS’ EXPRESSED DESIRE TO APPEAL.




          E.   COUNSEL WAS INEFFECTIVE AT SENTENCING IN FAILING TO RAISE THE
               ISSUE OF DISPARITY IN SENTENCING BETWEEN DEFENDANT COLLINS AND
               HIS CO-DEFENDANTS.
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 16 of 22 Page ID #:981
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 17 of 22 Page ID #:982




    F.    COLLINS’ SENTENCE WAS IN VIOLATION OF THE CONSTITUTION AND LAWS OF
          THE UNITED STATES.
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 18 of 22 Page ID #:983




       G. REQUEST FOR EVIDENTIARY HEARING
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 19 of 22 Page ID #:984
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 20 of 22 Page ID #:985
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 21 of 22 Page ID #:986




                               IV.   CONCLUSION
Case 2:18-cr-00038-ODW Document 160 Filed 08/25/20 Page 22 of 22 Page ID #:987
